Case 2:19-cv-04666-JMA-GRB Document 1-2 Filed 08/13/19 Page 1 of 11 PageID #: 6




                        Exhibit 1
FILED: SUFFOLK COUNTY CLERK 08/11/2019 07:09 PM                                                 INDEX NO. 615507/2019
         Case
NYSCEF DOC.   2:19-cv-04666-JMA-GRB
            NO. 1                                 Document 1-2 Filed 08/13/19 PageRECEIVED
                                                                                   2 of 11 PageID #: 08/11/2019
                                                                                            NYSCEF:  7



         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF SUFFOLK
         ---------------------------------------------------------------------X
         DUSTIN HICE,                                                             Index No:

                                            Plaintiff,
                                                                                  SUMMONS
                          -against-
                                                                                  VENUE
                                                                                  Suffolk
         DON LEMON,
                                                                                  BASIS OF VENUE
                                            Defendant.                            The county of Suffolk
                                                                                  is where the actions
         ---------------------------------------------------------------------X   complained of occurred.

         TO THE ABOVE-NAMED DEFENDANT:

                 YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve

         a copy of your answer, or if the Complaint is not served with this Summons, to serve a notice of

         appearance on the Plaintiff’s attorneys, within twenty (20) days after the service of this Summons,

         exclusive of the day of service (or within thirty [30] days after the service is complete if this

         Summons is not personally delivered to you within the State of New York); and in case of your

         failure to appear or answer, judgment will be taken against you by default for the relief demanded

         in the Complaint.

         Dated: New York, New York
                August 7, 2019                                       NESENOFF & MILTENBERG, LLP
                                                                     Attorneys for Plaintiff

                                                               By: /s/ Andrew T. Miltenberg
                                                                   Andrew T. Miltenberg, Esq.
                                                                   Stuart Bernstein, Esq.
                                                                   Gabrielle M. Vinci, Esq.
                                                                   363 Seventh Avenue, Fifth Floor
                                                                   New York, New York 10001
                                                                   (212) 736-4500




                                                              1 of 1
FILED: SUFFOLK COUNTY CLERK 08/11/2019 07:09 PM                                                   INDEX NO. 615507/2019
         Case
NYSCEF DOC.   2:19-cv-04666-JMA-GRB
            NO. 2                                 Document 1-2 Filed 08/13/19 PageRECEIVED
                                                                                   3 of 11 PageID #: 08/11/2019
                                                                                            NYSCEF:  8



         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF SUFFOLK
         -------------------------------------------------------------------------X
         DUSTIN HICE,
                                                                                      Index No:
                                            Plaintiff,
                                                                                      VERIFIED
                                                                                      COMPLAINT
                          -against-

         DON LEMON,

                                             Defendant.
         -------------------------------------------------------------------------X

                 PLAINTIFF DUSTIN HICE (hereinafter “Plaintiff” or “Mr. Hice”), by his attorneys,

         Nesenoff & Miltenberg, LLP, with its principle office located at 363 Seventh Avenue, 5th Floor,

         New York, New York 10001, alleges upon knowledge with respect to himself, and upon

         knowledge, information and belief as to all other matters, as follows:

                                                      INTRODUCTION

                 1.        On air and through social media platforms, Don Lemon (hereinafter “Mr. Lemon”

         or “Defendant”), an American journalist, and Emmy Award winning news anchor for Cable News

         Network (CNN), who among other things, purports to be an staunch advocate for the “Me Too”

         movement, a social movement meant to bring awareness and give a voice to victims of sexual

         assault and sexual harassment. When the cameras are turned off, however, Mr. Lemon’s actions

         are in stark and disturbing contrast to the public persona he attempts to convey. Such was the

         case in July of 2018, when Mr. Lemon, unprovoked, physically and verbally attacked Plaintiff in

         a public bar displaying his true nature.

                 2.       Accordingly, this is a civil action brought on behalf of Plaintiff against Defendant

         seeking damages for, inter alia, assault and battery in violation of the New York State Common

         Law.


                                                                 1


                                                              1 of 9
FILED: SUFFOLK COUNTY CLERK 08/11/2019 07:09 PM                                                 INDEX NO. 615507/2019
         Case
NYSCEF DOC.   2:19-cv-04666-JMA-GRB
            NO. 2                              Document 1-2 Filed 08/13/19 PageRECEIVED
                                                                                4 of 11 PageID #: 08/11/2019
                                                                                         NYSCEF:  9



                                                    THE PARTIES

                 3.        At all times relevant to this Complaint, Plaintiff was and is a male citizen of the

         United States who resides in the State of Florida.

                 4.        Upon information and belief, Defendant is a male resident and domiciliary of New

         York County, New York.

                                            JURISDICTION AND VENUE

                 5.        This Court has original jurisdiction over Plaintiff’s claims pursuant to New York

         CPLR §§ 301 and 302.

                 6.        Venue is proper in this case pursuant to New York CPLR § 503.

                                                 OPERATIVE FACTS

         Plaintiff’s History in New York

                 7.        Located on the East End of Long Island, comprised of several groups of villages

         and hamlets, “The Hamptons” has, over the years, become a popular high-end seaside resort. The

         Hamptons is one of the most historical summer havens of the northeastern United States. The

         Hamptons is not only known for the celebrities that live and vacation in this affluent area but is

         renowned for being one of the top destinations to spend the summer due to its beautiful beaches

         and active night life.

                 8.        During the Summer of 2018, Plaintiff decided to live and work in The Hamptons

         in order to earn extra income and enjoy the summer by the beach. Plaintiff had previously worked

         in The Hamptons during the summer of 2013 and had anticipated returning to The Hamptons in

         future seasons.

                 9.        Plaintiff greatly enjoyed his time spent in The Hamptons as he was able to earn

         money, socialize and enjoy the atmosphere.



                                                            2


                                                         2 of 9
FILED: SUFFOLK COUNTY CLERK 08/11/2019 07:09 PM                                                               INDEX NO. 615507/2019
        CaseNO.
NYSCEF DOC.   2:19-cv-04666-JMA-GRB
                 2                                Document 1-2 Filed 08/13/19 Page RECEIVED
                                                                                   5 of 11 PageID #: 10
                                                                                             NYSCEF: 08/11/2019




                  10.      All of that changed, however, in 2018 when an encounter with the Defendant, Mr.

         Lemon, damaged Plaintiff.

         Plaintiff’s Encounter with Mr. Lemon

                  11.      During the Summer of 2018, Plaintiff worked as a bartender at The Old Stove Pub

         (hereinafter “The Old Stove”), a popular restaurant and bar located in Sagaponack, New York. At

         that time, Plaintiff’s boss was George Gounelas (hereinafter “Mr. Gounelas”).

                  12.      On or about July 15, 2018, upon information and belief, in recognition and

         celebrations of all the hard work Plaintiff and his colleagues had put in during the Independence

         Day rush, Mr. Gounelas closed The Old Stove and went out with Plaintiff and others to celebrate

         a thus far successful season.

                  13.      Later that evening, Plaintiff, Mr. Gounelas, and a patron of The Old Stove, Jane

         Roe1 (“Roe”), arrived at Murf’s Backstreet Tavern (hereinafter “Murf’s”), a local bar in Sag

         Harbor, New York.

                  14.      When Plaintiff entered Murf’s, he noticed a familiar face and realized that Mr.

         Lemon was also at the bar, seemingly enjoying a drink with his friends. Being cordial, Plaintiff

         tried to get Mr. Lemon’s attention and offered to buy Mr. Lemon a drink, a “Lemon Drop”, a vodka

         cocktail.

                  15.      Mr. Lemon denied Plaintiff’s offer and responded that he was “just trying to have

         a good time”.

                  16.      Plaintiff then left Mr. Lemon and went back to socialize with the individuals he

         arrived with. Mr. Lemon returned to his friends and both groups went about their night, and there

         was no further interaction thereafter until Mr. Lemon’s assault upon Plaintiff.



         1
           This individual’s identity has been changed to a pseudonym to protect her identity. Roe’s identity will be
         disclosed in discovery.
                                                                   3


                                                               3 of 9
FILED: SUFFOLK COUNTY CLERK 08/11/2019 07:09 PM                                                  INDEX NO. 615507/2019
        CaseNO.
NYSCEF DOC.   2:19-cv-04666-JMA-GRB
                 2                             Document 1-2 Filed 08/13/19 Page RECEIVED
                                                                                6 of 11 PageID #: 11
                                                                                          NYSCEF: 08/11/2019




                 17.       Sometime later that evening, unexpectedly, Mr. Lemon walked towards Plaintiff

         and his colleagues inside of Murf’s.

                 18.       At such time, Mr. Lemon, who was wearing a pair of shorts, sandals, and a t-shirt,

         put his hand down the front of his own shorts, and vigorously rubbed his genitalia, removed his

         hand and shoved his index and middle fingers into Plaintiff’s moustache under Plaintiff’s nose.

                 19.       Mr. Lemon intensely pushed his fingers against Plaintiff’s face under Plaintiff’s

         nose, forcing Plaintiff’s head to thrust backward as Defendant repeatedly asked Plaintiff “Do you

         like pussy or dick?”. While saying this, Mr. Lemon continued to shove his fingers into Plaintiff’s

         face with aggression and hostility.

                 20.       Plaintiff was shocked and humiliated, and fled the bar. Mr. Gounelas followed

         Plaintiff outside.

                 21.       Plaintiff was emotionally devasted by Mr. Lemon’s demeaning unprovoked and

         offensive assault. Plaintiff and Mr. Gounelas remained outside for approximately 5 to 10 minutes

         before Plaintiff was able to collect himself and return to Murf’s.

                 22.       When Plaintiff and Mr. Gounelas returned inside, Mr. Lemon had left the premises.

         Plaintiff Is Tormented After being Assaulted by Mr. Lemon

                 23.       Following the altercation, Plaintiff found it increasingly more difficult to continue

         working at The Old Stove or socializing at all in the Hamptons.

                 24.       Since the incident occurred in a public bar, it later became apparent that many of

         the patrons who frequented Murf’s witnessed and talked about what Mr. Lemon had done and

         joked about it.

                 25.       After the incident, customers who came into The Old Stove or saw Plaintiff out

         about town cheekily ordered lemon drops and laughed at Plaintiff’s expense.



                                                             4


                                                         4 of 9
FILED: SUFFOLK COUNTY CLERK 08/11/2019 07:09 PM                                                 INDEX NO. 615507/2019
        CaseNO.
NYSCEF DOC.   2:19-cv-04666-JMA-GRB
                 2                            Document 1-2 Filed 08/13/19 Page RECEIVED
                                                                               7 of 11 PageID #: 12
                                                                                         NYSCEF: 08/11/2019




                 26.     In addition, Plaintiff consistently overheard people talking in whispers about what

         had happened at Murf’s and some even brazenly questioned him about it while he was trying to

         work.

                 27.     As a result of the incident and the events thereafter, Plaintiff found it increasingly

         difficult to work in The Hamptons. Plaintiff was constantly reminded of the assault perpetrated

         against him and lived in fear of running into Mr. Lemon, who’s family, upon information and

         belief, lives in Sag Harbor, New York.

                 28.     Plaintiff has suffered tremendously as a result of Mr. Lemon’s actions. Following

         this incident, Plaintiff found himself withdrawn from friends and family, suffered feelings of

         shame, humiliation, anxiety, anger, and guilt. Plaintiff found himself unable to sleep and at times,

         and suffered from suicidal ideations.

                 29.     Although Plaintiff, a religious man, tried to find solace within his faith and the

         church, to this day he continues to suffer emotionally, mentally, and personally from the incident.

                 30.     Moreover, as a result of the incident, Plaintiff has found himself unable to return to

         work in New York over the summer, a tradition he once looked forward to and loved.

                                            CAUSES OF ACTION
                                   AS AND FOR A FIRST CAUSE OF ACTION
                                             (Assault and Battery)

                 31.     Plaintiff repeats and re-alleges each and every allegation above with the same force

         and effect as if fully set forth herein.

                 32.     As set forth in detail above and herein, on the evening of July 15, 2018, Defendant

         intentionally and with the desire to cause harm, both physical and emotional, physically assaulted

         Plaintiff.

                 33.     The assault included offensive and intentional bodily contact to and/or with

         Plaintiff.
                                                           5


                                                        5 of 9
FILED: SUFFOLK COUNTY CLERK 08/11/2019 07:09 PM                                                 INDEX NO. 615507/2019
        CaseNO.
NYSCEF DOC.   2:19-cv-04666-JMA-GRB
                 2                            Document 1-2 Filed 08/13/19 Page RECEIVED
                                                                               8 of 11 PageID #: 13
                                                                                         NYSCEF: 08/11/2019




                 34.     Defendant’s actions reasonably placed Plaintiff in fear for his safety and in fear of

         a further assault and/or attack.

                 35.     As a result of Defendant’s actions, Plaintiff has suffered damages including, but

         not limited to, severe emotional distress and loss of future earnings and opportunities.

                 36.     As a result of the foregoing, Plaintiff is entitled to damages in an amount to be

         determined at trial, plus prejudgment interest, attorneys’ fees, expenses, costs, and disbursements.

                                 AS AND FOR A SECOND CAUSE OF ACTION
                                    (Intentional Infliction of Emotional Distress)

                 37.     Plaintiff repeats and re-alleges each and every allegation above with the same force

         and effect as if fully set forth herein.

                 38.     As set forth herein and above, on or about July 15, 2018, Defendant physically

         assaulted Plaintiff while in a public forum.

                 39.     Considering the gravity and seriousness of Defendant’s actions, Defendant knew

         or should have known that his conduct involved an unreasonable risk of causing emotional distress

         and that such distress, would likely result in illness or harm to Plaintiff.

                 40.     As a direct and foreseeable consequence of Defendant’s actions, Plaintiff sustained

         tremendous damages, including, without limitation, severe emotional distress and other direct and

         consequential damages.

                 41.     The emotional distress was severe enough that it has resulted in illness and/or

         mental harm to Plaintiff.

                 42.     Defendant’s extreme and outrageous conduct was the cause of Plaintiff’s distress.

                 43.     Plaintiff’s resulting distress is reasonable in light of Defendant’s conduct.

                 44.     As a result of the foregoing, Plaintiff is entitled to damages in an amount to be

         determined at trial, plus prejudgment interest, attorneys’ fees, expenses, costs, and disbursements.


                                                            6


                                                        6 of 9
FILED: SUFFOLK COUNTY CLERK 08/11/2019 07:09 PM                                                INDEX NO. 615507/2019
        CaseNO.
NYSCEF DOC.   2:19-cv-04666-JMA-GRB
                 2                            Document 1-2 Filed 08/13/19 Page RECEIVED
                                                                               9 of 11 PageID #: 14
                                                                                         NYSCEF: 08/11/2019




                                  AS AND FOR A THIRD CAUSE OF ACTION
                                    (Negligent Infliction of Emotional Distress)

                 45.     Plaintiff repeats and re-alleges each and every allegation above with the same force

         and effect as if fully set forth herein.

                 46.     As set forth herein and above, on or about July 15, 2018, Defendant physically

         assaulted Plaintiff while in a public forum.

                 47.     Considering the gravity and seriousness of Defendant’s actions, Defendant knew

         or should have known that his conduct involved an unreasonable risk of causing emotional distress

         and that said distress, would likely result in illness or harm to Plaintiff.

                 48.     As a direct and foreseeable consequence of Defendant’s actions, Plaintiff sustained

         tremendous damages, including, without limitation, severe emotional distress and other direct and

         consequential damages.

                 49.     The emotional distress was severe enough that it has resulted in illness and/or

         mental harm to Plaintiff.

                 50.     Defendant’s extreme and outrageous conduct was the cause of Plaintiff’s distress.

                 51.     Plaintiff’s distress is reasonable in light of Defendant’s conduct.

                 52.     As a result of the foregoing, Plaintiff is entitled to damages in an amount to be

         determined at trial, plus prejudgment interest, attorneys’ fees, expenses, costs, and disbursements.

                                            DEMAND FOR JURY TRIAL

                 53.     Pursuant to CPLR § 4102, Plaintiff demands a trial by jury on all claims.

                                                PRAYER FOR RELIEF

                 WHEREFORE, for the foregoing reasons, Plaintiff seeks a judgment against Defendant

         as follows:




                                                            7


                                                         7 of 9
FILED: SUFFOLK COUNTY CLERK 08/11/2019 07:09 PM                                              INDEX NO. 615507/2019
        CaseNO.
NYSCEF DOC.  2:19-cv-04666-JMA-GRB
                2                         Document 1-2 Filed 08/13/19 Page 10 of 11 PageID
                                                                           RECEIVED        #: 08/11/2019
                                                                                     NYSCEF:  15



                (i)     an Order enjoining Defendant, along with his agents, employees, and those acting
                        in concert therewith, from unlawfully retaliating against Plaintiff for his
                        commencement of and participation in this litigation;

                (ii)    an award of damages against Defendant on Plaintiff’s claims, as outlined above,
                        including, without limitation, reimbursement of and prepayment for all of
                        Plaintiff’s expenses including expenses incurred as a consequence of the assault;
                        damages for deprivations of the access to career opportunities; and damages for
                        past, present, and future emotional pain and suffering, ongoing and severe mental
                        anguish, and loss of past, present, and future earnings and enjoyment of life in an
                        amount to be determined at trial;

                (iii)   punitive and/or exemplary damages against Defendant;

                (iv)    statutory pre- and post-judgment interest on all sums awarded;

                (v)     an award of costs and attorneys’ fees; and

                (vi)    any other relief the Court finds just and proper.

         Dated: New York, New York
                August 7, 2019

                                                       NESENOFF & MILTENBERG, LLP
                                                       Attorneys for Plaintiff Dustin Hice

                                              By:      /s/ Andrew Miltenberg
                                                        Andrew T. Miltenberg, Esq.
                                                        Stuart Bernstein, Esq.
                                                        Gabrielle M. Vinci, Esq.
                                                        363 Seventh Avenue, Fifth Floor
                                                        New York, New York 10001
                                                        (212) 736-4500




                                                         8


                                                      8 of 9
FILED: SUFFOLK COUNTY CLERK 08/11/2019 07:09 PM                                                                                                                  INDEX NO. 615507/2019
        CaseNO.
NYSCEF DOC.  2:19-cv-04666-JMA-GRB
                2                                                  Document 1-2 Filed 08/13/19 Page 11 of 11 PageID
                                                                                                    RECEIVED        #: 08/11/2019
                                                                                                              NYSCEF:  16



                                                                                   VERIFICATION




         STATE          OF     Flonch                                        >


         COUNTY            OF                                                )




                   DUSTIN            HICE,          being       duly        sworn,        deposes             and   says:


                   I    am     the   Claimâñt            named         in        this    matter.         I have       read     the     annexed      Verified         Co      laint,
         know    the     contents      thereof,          and     the     same           are     true     to   my    knowledge,           except     as to      matters    alleged
         upon    information         and      belief      and     as to those                 matters,        I believe      them     to be true.




                                                                                                                          Dustin      Hice


         Sworn     to    and     subscribed            before          me


         this            day    of     \ \      I   At         , 2019.                                                               accunnanomet-HBUt0N
                                                                                                                                      Commission# GG273954
                                                                                                                                      Expires February 3,2023




         NO             Y PUBLIC




                                                                                               9 of 9
